                      Case 1:19-cv-03415-JPO Document 10 Filed 06/27/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                     YASEEN TRAYNOR                                )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-03415
                    OSPREY PACKS, INC.                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          YASEEN TRAYNOR                                                                                                       .


Date:          06/27/2019
                                                                                             Attorney’s signature


                                                                                           David P. Force, Esq.
                                                                                         Printed name and bar number
                                                                                            Stein Saks, PLLC
                                                                                           285 Passaic Street
                                                                                          Hackensack, NJ 07601

                                                                                                   Address

                                                                                        dforce@steinsakslegal.com
                                                                                               E-mail address

                                                                                              (201) 282-6500
                                                                                              Telephone number

                                                                                              (201) 282-6501
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
